                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                               No. 5:17-CR-392-D-4


UNITED STATES OF AMERICA

            v.                                         ORDER TO SEAL
                                                 [DOCKET ENTRY NUMBER 185]
ANDRE DURON ROBINSON,

                 Defendant.




        Upon Motion of Defendant, it is hereby ORDERED that Docket.

Entry    Number     185   be    sealed   until    such   time   as    the      Court

determines that the aforementioned filing should be unsealed.

        SO ORDERED. This,                                            , 2018.




                                                   James C. Dever III
                                             United States District Judge
